By the Court:
The defendants were entitled to only reasonable time in which to finish and sell the schooner, and that time having elapsed, the plaintiff could maintain this action. (19 Wall. 560.)
But the appellants claim in their points on file that there was no evidence whatever going to sustain the third finding, to the effect that by the agreement of the parties the demand *556sued for was to be paid in gold coin, and this was the first ground of their motion for a new trial in the court below.
The case was submitted here without oral argument. The respondent in his printed points has not adverted to this position of the appellants. If there be in the voluminous record on file any evidence going to support the finding in the respect referred to, the respondent should have pointed it out. It is not our business to institute a search to find it.
Cause remanded, with directions to modify the judgment by striking out the gold coin clause therein,
Bemittitur forthwith.